   Case: 1:20-cv-03463 Document #: 24 Filed: 09/14/20 Page 1 of 5 PageID #:599




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

CRESCENT PLAZA HOTEL OWNER,                      )
L.P., individually and on behalf of all others   )
similarly situated,                              )
                                                 )
       Plaintiff,                                ) Case No. 1:20-cv-03463
                                                 )
       v.                                        ) Hon. Robert W. Gettleman
                                                 )
ZURICH AMERICAN INSURANCE                        )
COMPANY,                                         )
                                                 )
       Defendant.                                )



______________________________________________________________________________

    DECLARATION OF BRONWYN F. POLLOCK IN SUPPORT OF MOTION TO
   DISMISS AND REQUEST FOR INCORPORATION BY REFERENCE AND FOR
JUDICIAL NOTICE BY DEFENDANT ZURICH AMERICAN INSURANCE COMPANY
______________________________________________________________________________
    Case: 1:20-cv-03463 Document #: 24 Filed: 09/14/20 Page 2 of 5 PageID #:600




                       DECLARATION OF BRONWYN F. POLLOCK

       I, Bronwyn F. Pollock, declare as follows:

       1.      I am licensed to practice law in the State of California and admitted pro hac vice to

this Court. I am a partner in the law firm of Mayer Brown LLP and counsel for Defendant Zurich

American Insurance Company in this action. I submit this declaration in support of Zurich’s

Motion to Dismiss and accompanying Request for Incorporation by Reference and for Judicial

Notice. I have knowledge of the facts set forth herein, and if called to testify as a witness thereto,

I could and would competently do so under oath.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Dallas County, Texas

Judge Clay Jenkins’s March 18, 2020 Order.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of Dallas County, Texas

Judge Clay Jenkins’s March 21, 2020 Order.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of Dallas County, Texas

Judge Clay Jenkins’s March 24, 2020 Order.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of Dallas County, Texas

Judge Clay Jenkins’s March 29, 2020 Order.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of Dallas County, Texas

Judge Clay Jenkins’s April 3, 2020 Order.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of Dallas County, Texas

Judge Clay Jenkins’s April 23, 2020 Order.

       8.      Attached hereto as Exhibit 7 is a true and correct copy of Dallas County, Texas

Judge Clay Jenkins’s May 14, 2020 Order.




                                                  1
    Case: 1:20-cv-03463 Document #: 24 Filed: 09/14/20 Page 3 of 5 PageID #:601




       9.     Attached hereto as Exhibit 8 is a true and correct copy of Texas Governor Gregg

Abbott’s March 19, 2020 Executive Order.

       10.    Attached hereto as Exhibit 9 is a true and correct copy of Texas Governor Gregg

Abbott’s March 26, 2020 Executive Order.

       11.    Attached hereto as Exhibit 10 is a true and correct copy of Texas Governor Gregg

Abbott’s March 29, 2020 Executive Order.

       12.    Attached hereto as Exhibit 11 is a true and correct copy of Texas Governor Gregg

Abbott’s March 31, 2020 Executive Order.

       13.    Attached hereto as Exhibit 12 is a true and correct copy of Texas Governor Gregg

Abbott’s April 17, 2020 Executive Order.

       14.    Attached hereto as Exhibit 13 is a true and correct copy of Texas Governor Gregg

Abbott’s April 27, 2020 Executive Order.

       15.    Attached hereto as Exhibit 14 is a true and correct copy of the Centers for Disease

Control and Prevention’s (“CDC”) “Cleaning and Disinfection for Households: Interim

Recommendations for U.S. Households with Suspected or Confirmed Coronavirus Disease 2019

(COVID-19),” dated July 10, 2020.

       16.    Attached hereto as Exhibit 15 is a true and correct copy of the CDC and

Environmental Protection Administration’s (“EPA”) “Guidance for Cleaning and Disinfecting

Public Spaces, Workplaces, Businesses, Schools, and Homes,” dated April 28, 2020.

       17.    Attached hereto as Exhibit 16 is a true and correct copy of the EPA’s “List N:

Products with Emerging Viral Pathogens [and] Human Coronavirus claims for use against SARS-

CoV-2, dated September 9, 2020.




                                               2
        Case: 1:20-cv-03463 Document #: 24 Filed: 09/14/20 Page 4 of 5 PageID #:602




          18.   Attached hereto as Exhibit 17 is a true and correct copy of the U.S. Food & Drug

Administration’s “Best Practices for Retail Food Stores, Restaurants, and Food Pick-Up/Delivery

Services During the COVID-19 Pandemic,” dated April 2020.

          19.   Attached hereto as Exhibit 18 is a true and correct copy of the CDC’s “Coronavirus

Disease 2019 (COVID-19) Considerations for Restaurants and Bars,” dated September 6, 2020.

          20.   Attached hereto as Exhibit 19 is a true and correct copy of the May 14, 2020,

hearing transcript in Social Life Magazine, Inc. v. Sentinel Insurance Limited, No. 1:20-cv-03311-

VEC (E.D.N.Y.).

          21.   Attached hereto as Exhibit 20 is a true and correct copy of the July 1, 2020, hearing

transcript in Gavrilides Management Co. v. Michigan Insurance Co., No. 20-258-CB (Mich. Cir.

Ct.).

          22.   Attached hereto as Exhibit 21 is a true and correct copy of the July 21, 2020, “Order

Granting Defendant Michigan Insurance Company’s Motion for Summary Disposition” in

Gavrilides Management Co. v. Michigan Insurance Co., No. 20-258-CB (Mich. Cir. Ct.).

          23.   Attached hereto as Exhibit 22 is a true and correct copy of the April 20, 2020

complaint in The Inns by the Sea v. Cal. Mut. Ins. Co., No. 20CV001274 (Cal. Super. Ct.).

          24.   Attached hereto as Exhibit 23 is a true and correct copy of the August 4, 2020

hearing transcript in The Inns by the Sea v. Cal. Mut. Ins. Co., No. 20CV001274 (Cal. Super. Ct.).

          25.   Attached hereto as Exhibit 24 is a true and correct copy of the August 6, 2020 order

in The Inns by the Sea v. Cal. Mut. Ins. Co., No. 20CV001274 (Cal. Super. Ct.).

          26.   Attached hereto as Exhibit 25 is a true and correct copy of the September 11, 2020

order in Pappy’s Barber Shops, Inc. v. Farmers Grp., Inc., No. 20-cv-907 (S.D. Cal.).




                                                  3
    Case: 1:20-cv-03463 Document #: 24 Filed: 09/14/20 Page 5 of 5 PageID #:603




       27.     Attached hereto as Exhibit 26 is a true and correct copy of the September 14, 2020

order in Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-cv-3213 (N.D. Cal.).

       28.     Exhibits 1-13 were obtained from official government websites for Dallas County,

Texas, and the State of Texas.


       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


       Executed on September 14, 2020 at Glendale, California.


                                                     /s/ Bronwyn F. Pollock
                                                    Bronwyn F. Pollock (admitted pro hac vice)




                                                4
